Citation Nr: 1728605	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected below-the-knee amputation of the left leg.

2.  Entitlement to an increased rating for a low back disability, chronic lumbar pain, and degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  The November 2008 rating decision denied entitlement to an increased rating for the low back disability and denied entitlement to service connection for hypertension.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2008 and a Statement of the Case (SOC) was issued in April 2010.  The Veteran filed a timely VA Form 9 in June 2010.  A Supplemental SOC was issued in January 2011.  

In the Veteran's June 2010 VA Form 9, the Veteran requested a hearing by live videoconference.  However, as noted in the July 2017 Appellant Brief, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension did not manifest during, or as a result of military service; and it is not etiologically related to his service-connected below-the-knee left leg amputation.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter dated February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private and VA treatment records and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The examinations also provide sufficient clinical and diagnostic findings and rationales for purposes of determining the nature and etiology of his hypertension.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. §  3.310 (b).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as diabetes mellitus, hypertension, or malignant tumors, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background 
 
The Veteran's service treatment records show that he underwent a left leg below-the-knee amputation.  At separation, his blood pressure was normal: 122 systolic and 90 diastolic.  Additional treatment records show that his blood pressure was normal during service.  On December 17, 1967, his blood pressure was 170 systolic over 86 diastolic.  On December 20, 1967, his blood pressure was 140 systolic over 70 diastolic.  On December 21, 1967, the Veteran's blood pressure was 186 systolic over 100 diastolic.  On December 26, 1967, the Veteran's systolic was 120 and his diastolic was 70.  On December 27, 1967, his systolic was 134 and his diastolic 54.  During another December 27, 1967, reading, his systolic blood pressure was 136 and diastolic was 80.  Additional readings showed that his systolic was 144 and his diastolic was 98 and another reading showed that his systolic was 150 and his diastolic was 88.  In January 1968, his blood pressure was 112 systolic over 74 diastolic.  In April 1968, his blood pressure was 122 systolic and 90 diastolic during one record and 132 systolic and 78 diastolic during another.   

The Veteran submitted a statement in July 2008.  The Veteran reported that his loss of leg had caused him circulation problems, which also caused his high blood pressure.  

A VA examination was provided in October 2008.  The examiner noted the Veteran's military and medical history.  The Veteran reported that he was not seen until 1977 by a civilian doctor, at which point he was diagnosed with hypertension and started on medication.  The examiner noted that the Veteran's hypertension was uncontrolled but that he was on medication.  The examiner noted that a review of the claims file indicated that the Veteran's blood pressure while hospitalized with his left leg injury was within normal range.  There was no evidence in the service medical records of high blood pressure.  

In his December 2008 Notice of Disagreement, the Veteran reported that he felt his hypertension was caused by his loss of leg and the stress he endured to try and become a productive person again.  

An addendum VA opinion was provided in February 2010.  The examiner indicated that the Veteran's records indicate that there was no evidence of hypertension while he was hospitalized for his left leg injury and resultant below-the-knee amputation.  Furthermore, the examiner noted that to the best of his knowledge there was no evidence in the medical literature that sustained hypertension is the result of a severe injury to an extremity such as the one sustained by the Veteran.  Therefore, the examiner noted that hypertension was not proximately due to the Veteran's left below-the-knee amputation.  In addition, the examiner opined that there is no evidence in the literature, that he was aware of, that the hypertension was aggravated by the Veteran's below-the-knee amputation.   

In the Veteran's June 2010 VA Form 9, the Veteran indicated that he believed his hypertension is related to his below-the-knee amputation.  The Veteran indicated that there may not be literature on hypertension as a result of a severe injury to an extremity, but there should be because the injury had an adverse effect on a person's life.  He indicated that stress is a result of a severed leg or arm and that stress is a main factor in hypertension.    

Analysis 
 
The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The medical evidence shows that the Veteran has a diagnosis of hypertension.  See Shedden, 381 F.3d at 1167.  

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran's service treatment records are absent an in-service component of hypertension.  In essence, the second element of Shedden is not met on a direct basis.  See Shedden, 381 F.3d at 1167.  However, in this case, the Veteran seeks entitlement to service connection secondary to his service-connected left leg below-the-knee amputation.  In this regard, the VA examiners who have reviewed the evidence have provided a negative nexus between the Veteran's current hypertension and his left leg below-the-knee amputation.  Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for hypertension.  

The Board finds the October 2008 and February 2010 VA examination and opinion to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2008 and February 2010 VA examination and opinion were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA examination and opinions indicated the Veteran's hypertension did not originate in service and was not caused or aggravated by the Veteran's service-connected below-the-knee amputation.  The examiner rested his opinions on his medical knowledge and experience.  Additionally, the VA opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation: namely, that the Veteran's hypertension did not originate during service when he incurred the injury or had the procedure for his amputation and that there is no medical treatise information to support a delayed-onset for hypertension caused or aggravated by an amputation.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinions and supporting rationale.

The Board also acknowledges the Veteran's assertions that his hypertension is secondary to his service-connected left leg below-the-knee amputation.  The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's assertions that his hypertension is related to his left leg below-the-knee amputation.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his hypertension is related to his military service or to his service-connected below-the-knee amputation requires medical expertise that the Veteran has not demonstrated because hypertension can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Indeed, the Veteran's argument essentially presupposes the presence of a chronic psychiatric type disorder manifested by stress but service connection is not in effect for a chronic stress-related disorder.  As such, the Board assigns no probative weight to the Veteran's assertions that his hypertension is related to his period of service or to his service-connected left leg below-the-knee amputation.

Based on the foregoing, the most probative evidence does not establish a nexus between the Veteran's hypertension and his period of service or his service-connected below-the-knee amputation.  Accordingly, service connection is not warranted for hypertension on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension, to include as secondary to service-connected left leg below-the-knee amputation is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination reports include only active range of motion findings and does not include range of motion findings for passive range of motion.  The previous examinations also did not specify whether the results are weight-bearing or nonweight-bearing.  Thus, a new examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send the Veteran and his representative a letter requesting that the Veteran provide authorization to obtain any additional outstanding evidence pertinent to the Veteran's claim.

The AOJ should also obtain any outstanding VA treatment records that may relate to the Veteran's low back disability.  

2.  Schedule a new examination to evaluate the severity of the service-connected residuals of a low back injury.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an increased rating.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


